Exhibit 10 (c)

Severance Tier I US

EXECUTIVE SEVERANCE AGREEMENTS

The following executive officers are party to the Executive Severance Agreement
set out in full below with the following changes in material terms:

Steven R. Rogel – payments upon termination are two times base salary and bonus;

Other executive officers listed below – payments upon termination are one and a
half time base salary and bonus:

Lee T. Alford

James M. Branson

Ernesta Ballard

Patricia M. Bedient

Srinivasan Chandrasekaran

Miles P. Drake

Daniel S. Fulton

Thomas F. Gideon

Richard E. Hanson

Sandy D. McDade

Susan M. Mersereau

Edward P. Rogel



--------------------------------------------------------------------------------

Severance Tier I US

 

Executive Severance Agreement

(Tier I)

Weyerhaeuser Company

January 1, 2008



--------------------------------------------------------------------------------

Severance Tier I US

Contents

 

 

 

Article 1.    Term of This Agreement    1 Article 2.    Definitions    1
Article 3.    Participation and Continuing Eligibility under this Agreement    3
Article 4.    Severance Benefits    3 Article 5.    Form and Timing of Severance
Benefits    5 Article 6.    The Company’s Payment Obligation    5 Article 7.   
Dispute Resolution    6 Article 8.    Outplacement Assistance    6 Article 9.   
Successors and Assignment    7 Article 10.    Section 409A    7 Article 11.   
Miscellaneous    7

 

- i -



--------------------------------------------------------------------------------

Severance Tier I US

Weyerhaeuser Company

                                          (Executive)

Severance Agreement (Tier I)

THIS EXECUTIVE SEVERANCE AGREEMENT (Tier I) is made and entered into by and
between Weyerhaeuser Company (hereinafter referred to as the “Company”) and
                                         (hereinafter referred to as the
“Executive”).

WHEREAS, the Board of Directors of the Company has approved the Company entering
into severance agreements with certain key executives of the Company;

WHEREAS, the Executive is a key executive of the Company;

NOW THEREFORE, for good and valuable consideration, the Company and the
Executive agree as follows:

Article 1. Term of This Agreement

Subject to the provisions of Article 10, this Agreement will commence on the
Effective Date and shall continue in effect for three (3) full calendar years.
However, at any time prior to the end of such three-year (3) period and, at any
time prior to the end of any extended term, the Committee may, in its
discretion, extend the term of this Agreement for any period of time up to three
(3) additional years. Notwithstanding the foregoing, this Agreement is subject
to annual review and may be amended or otherwise modified by the Committee in
its sole discretion subsequent to such annual review prior to the Effective Date
of Termination.

Article 2. Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Agreement” means this Executive Severance Agreement (Tier I).

 

  (b) “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.

 

  (c) “Beneficiary” means the persons or entities designated or deemed
designated by an Executive pursuant to Section 11.2.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Cause” means the Executive’s:

 

  (i) Willful and continued failure to perform substantially the Executive’s
duties with the Company after the Company delivers to the Executive written
demand for substantial performance specifically identifying the manner in which
Executive has not substantially performed the Executive’s duties;

 

- 1 -



--------------------------------------------------------------------------------

Severance Tier I US

 

  (ii) Conviction of a felony; or

 

  (iii) Willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.

For purposes of this Section 2(e), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon (A) authority
given pursuant to a resolution duly adopted by the Board or (B) advice of
counsel for the Company shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
For purposes of subsections (i)-(iii) above, the Executive shall not be deemed
to be terminated for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters ( 3/4) of the entire membership of the Board at a
meeting called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board) finding that in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subsection (i) or
(iii) above and specifying the particulars thereof in detail.

 

  (f) “CIC” of the Company shall have the definition set forth in the CIC
Agreement.

 

  (g) “CIC Agreement” means the Executive Change in Control Agreement between
the Company and the Executive, as such agreement may be amended, supplemented or
otherwise modified from time to time, or, if such agreement is no longer in
effect, any successor agreement thereto.

 

  (h) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

  (i) “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.

 

  (j) “Company” means Weyerhaeuser Company, a Washington corporation (including
any and all subsidiaries), or any successor thereto as provided in Article 9.

 

  (k) “Disability” shall have the meaning ascribed to it in the Company’s
Retirement Plan for Salaried Employees, or in any successor to such plan.

 

  (l) “Effective Date” means the date this Agreement is executed on behalf of
the Company, or such other date as the Board shall designate.

 

  (m) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.

 

  (n) “the Executive” means a key executive of the Company who has been
presented with and signed this Agreement.

 

  (o) “Non-Competition and Release Agreement” is an agreement, in substantially
the form attached hereto in Annex A, executed by and between the Executive and
the Company as a condition to the Executive’s receipt of Severance Benefits.

 

- 2 -



--------------------------------------------------------------------------------

Severance Tier I US

 

  (p) “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

  (q) “Qualifying Termination” means any of the events described in Section 4.2,
the occurrence of which triggers the payment of Severance Benefits under
Section 4.3.

 

  (r) “Retirement” shall mean early or normal retirement under the Company’s
Retirement Plan for Salaried Employees.

 

  (s) “Severance Benefits” means Severance Benefits described in Section 4.3.

Article 3. Participation and Continuing Eligibility under this Agreement

3.1 Participation. Subject to Section 3.2, as well as the remaining terms of
this Agreement, the Executive shall remain eligible to receive benefits
hereunder during the term of this Agreement.

3.2 Removal From Coverage. In the event the Executive’s job classification is
reduced below the minimum level required for eligibility to continue to be
covered by severance protection as determined at the sole discretion of the
Committee, the Committee may remove the Executive from coverage under this
Agreement. Such removal shall be effective three (3) months after the date the
Company notifies the Executive of such removal.

Article 4. Severance Benefits

 

  4.1 Right to Severance Benefits.

 

  (a) Subject to Section 4.1(b), the Executive shall be entitled to receive from
the Company Severance Benefits, if the Executive’s employment with the Company
shall end for any reason specified in Section 4.2, and the Executive is not
(i) reemployed by the Company or any subsidiary or affiliate of the Company
whether in a salaried, hourly, temporary or full-time capacity, or (ii) retained
as a consultant or contractor by the Company or any subsidiary or affiliate of
the Company, or (iii) retained as a consultant or contractor by an entity
acquiring assets from the Company, unless the participation by the Executive has
the prior written approval of the Company’s Senior Vice President of Human
Resources.

 

  (b) If the Executive’s employment with the Company is terminated as a result
of the acquisition (either through the sale of assets or the sale of stock) or
the outsourcing of the services previously provided internally by Company
employees of the unit in which the Executive was employed, and the Executive is
employed by the acquiring entity, the Executive is not eligible to receive
Severance Benefits hereunder.

The Executive is not eligible to receive both severance benefits under the CIC
Agreement and Severance Benefits hereunder. Accordingly, if the Executive
receives severance benefits under the CIC Agreement, he shall not receive
Severance Benefits hereunder. However, if the Executive suffers a Qualifying
Termination, and if the Company subsequently undergoes a CIC such that the

 

- 3 -



--------------------------------------------------------------------------------

Severance Tier I US

 

Executive’s Effective Date of Termination falls within the window period
described in Section 4.2 of the CIC Agreement, the Executive’s total Severance
Benefits shall equal the amounts described as severance benefits under the CIC
Agreement (potentially requiring additional payments to the extent the amounts
already paid as Severance Benefits hereunder do not equal the amounts payable as
severance benefits under the CIC Agreement).

4.2 Qualifying Termination. An involuntary termination of the Executive’s
employment by the Company, authorized by the Company’s Senior Vice President of
Human Resources, for reasons other than Cause, mandatory Retirement under the
Company’s applicable policies, or the Executive’s death, Disability, or
voluntary termination of employment (whether by Retirement or otherwise) at any
time other than (i) the six (6) full calendar month period prior to the
effective date of a CIC or (ii) within twenty-four (24) full calendar months
following the effective date of a CIC shall trigger the payment of Severance
Benefits to the Executive under this Agreement.

4.3 Description of Severance Benefits. Subject to the conditions of Section 4.6,
in the event that the Executive becomes entitled to receive Severance Benefits,
as provided in Sections 4.1 and 4.2, the Company shall pay to the Executive and
provide him with the following:

 

 

(a)

An amount equal to one and one-half (1- 1/2 ) times the highest rate of the
Executive’s annualized Base Salary rate in effect at any time up to and
including the Effective Date of Termination.

 

 

(b)

An amount equal to one and one-half (1- 1/2 ) the Executive’s target annual
bonus established for the bonus plan year in which the Executive’s Effective
Date of Termination occurs.

 

  (c) An amount equal to the Executive’s unpaid Base Salary and accrued vacation
pay through the last day the Executive worked.

 

  (d) An amount equal to the Executive’s unpaid targeted annual bonus,
established for the plan year in which the Executive’s Effective Date of
Termination occurs, multiplied by a fraction, the numerator of which is the
number of days completed in then-existing fiscal year through the Effective Date
of Termination and the denominator of which is three hundred sixty-five (365).
Any payments hereunder are in lieu of bonuses otherwise payable under the
Company’s applicable annual incentive plans.

 

  (e) A lump sum payment of ten thousand dollars ($10,000) (net of required
payroll and income tax withholding) in order to assist the Executive in paying
for replacement health and welfare coverage for a reasonable period following
the Executive’s Effective Date of Termination.

 

- 4 -



--------------------------------------------------------------------------------

Severance Tier I US

 

4.4 Termination for Cause or by the Executive. If the Executive’s employment is
terminated either (i) by the Company for Cause or (ii) by the Executive, the
Company shall pay the Executive his full Base Salary and accrued vacation
through the last day worked, at the rate then in effect, plus all other amounts
to which the Executive is entitled under any compensation plans of the Company,
at the time such payments are due, and the Company shall have no further
obligations to the Executive under this Agreement.

4.5 Notice of Termination. Any termination by the Company under this Article 4
shall be communicated by a Notice of Termination, unless the Executive is
terminated for Cause, in which case no Notice of Termination is required. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

4.6 Delivery of Non-Competition and Release Agreement. The payment of Severance
Benefits is conditioned on the Executive’s timely execution of the
Non-Competition and Release Agreement. The Company will deliver the
Non-Competition and Release Agreement when it provides a Notice of Termination
to the Executive. The Non-Competition and Release Agreement shall be deemed
effective upon the expiration of the required waiting periods under any
applicable state and/or federal laws, as more specifically described therein.

To support the enforcement of the Non-Competition and Release Agreement, the
parties agree that the minimum value of the Non-Competition and Release
Agreement at the time this Agreement was entered into was at least 1.5 times the
Executive’s Base Salary which has been built into the severance formula
contained in Section 4.3.

4.7 Removal From Representative Boards. In the event the terminating the
Executive occupies any board of directors seats solely as a Company
representative, as a condition to receiving the severance set forth in
Section 4.3, the Executive shall immediately resign such position upon his
termination of employment with the Company, unless specifically requested in
writing by the Company otherwise.

Article 5. Form and Timing of Severance Benefits

5.1 Form and Timing of Severance Benefits. The Severance Benefits described in
Section 4.3 shall be paid in cash to the Executive in a single lump sum, subject
to the Non-Competition and Release Agreement described in Section 4.6, as soon
as practicable following the Effective Date of Termination, but in no event
beyond thirty (30) days from the later of the Effective Date of Termination and
the successful expiration of the waiting periods described in Section 4.6.

5.2 Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).

Article 6. The Company’s Payment Obligation

6.1 Payment Obligations Absolute. Except as provided in this Article 6 and in
Article 7, the Company’s obligation to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without

 

- 5 -



--------------------------------------------------------------------------------

Severance Tier I US

 

limitation, any offset, counterclaim, recoupment, defense, or other right that
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Except as
provided in Section 5.1, this Article 6 and in Article 7, each and every payment
made hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Executive or from whosoever may
be entitled thereto, for any reasons whatsoever.

6.2 Contractual Rights to Benefits. Subject to Sections 3.2 and 6.3, this
Agreement establishes and vests in the Executive a contractual right to the
benefits to which he may become entitled hereunder. However, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, the Company to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any payments to be made or
required hereunder.

6.3 Forfeiture of Severance Benefits and Other Payments. Notwithstanding any
other provision of this Agreement to the contrary, if it is determined by the
Company that the Executive has violated any of the restrictive covenants
contained in the Executive’s Non-Competition and Release Agreement, the
Executive shall be required to repay to the Company an amount equal to the
economic value of all Severance Benefits and other payments already provided to
the Executive under this Agreement and the Executive shall forever forfeit the
Executive’s rights to any unpaid Severance Benefits and other payments
hereunder. Additional forfeiture provisions may apply pursuant to other
agreements and policies between the Executive and the Company, and any such
forfeiture provisions shall remain in full force and effect.

Article 7. Dispute Resolution

7.1 Claims Procedure. The Executive may file a written claim with the Company’s
Senior Vice President of Human Resources, who shall consider such claim and
notify the Executive in writing of his decision with respect thereto within
ninety (90) days (or within such longer period not to exceed one hundred eighty
(180) days, as the Senior Vice President of Human Resources determines is
necessary to review the claim, provided that the Senior Vice President of Human
Resources notifies the Executive in writing of the extension within the original
ninety (90) day period). If the claim is denied, in whole or in part, the
Executive may appeal such denial to the Committee, provided the Executive does
so in writing within sixty (60) days of receiving the determination by the
Senior Vice President of Human Resources. The Committee shall consider the
appeal and notify the Executive in writing of its decision with respect thereto
within sixty (60) days (or within such longer period not to exceed one hundred
twenty (120) days as the Committee determines is necessary to review the appeal,
provided that the Committee notifies the Executive in writing of the extension
within the original sixty (60) day period).

7.2 Finality of Determination. The determination of the Committee with respect
to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.

Article 8. Outplacement Assistance

Following a Qualifying Termination (as described in Section 4.2), the Executive
shall be reimbursed by the Company for the costs of all outplacement services
obtained by the Executive

 

- 6 -



--------------------------------------------------------------------------------

Severance Tier I US

 

within the two (2) year period after the Effective Date of Termination;
provided, however, that the total reimbursement shall be limited to twenty
thousand dollars ($20,000) and shall be completed by the end of the calendar
year in which such two (2) year period expires.

Article 9. Successors and Assignment

9.1 Successors to the Company. This Agreement shall be binding on the successors
of the Company.

9.2 Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by each the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.

Article 10. Section 409A

All Severance Benefits payable under this Agreement are intended to comply with
the “short term deferral” exception specified in Internal Revenue Service Notice
2005-1, or otherwise be excepted from coverage under Section 409A of the Code
(“Section 409A”). Notwithstanding the foregoing sentence, to the extent such
exception is not available and the Executive must be treated as a “specified
employee” within the meaning of Section 409A of the Code (“Section 409A”), any
Severance Benefits payable in cash and due to the Executive on or within the six
(6) month period following the Executive’s actual termination date will accrue
during such six (6) month period and will become payable in a lump sum payment
on the date six (6) months and one (1) day following the date of the Executive’s
actual termination; provided, however, that such payments will be paid earlier,
at the times and on the terms set forth in the applicable provisions of this
Agreement, if the Company reasonably determines that the imposition of
additional tax under Section 409A will not apply to an earlier payment of such
payments. In addition, this Agreement will be interpreted, operated, and
administered by the Company to the extent deemed reasonably necessary to avoid
imposition of any additional tax or income recognition prior to actual payment
to the Executive under Section 409A, including any temporary or final treasury
regulations and guidance promulgated thereunder.

Article 11. Miscellaneous

11.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.

11.2 Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Committee and pursuant to such other procedures
as the Committee may decide. If no such designation is on file with the Company
at the time of the Executive’s death, or if no designated Beneficiaries survive
the Executive for more than fourteen (14) days, any Severance Benefits owing to
the Executive under this Agreement shall be paid to the Executive’s estate.

 

- 7 -



--------------------------------------------------------------------------------

Severance Tier I US

 

11.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

11.4 Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.

11.5 Modification. Except as provided in Article 1 and Section 3.2, no provision
of this Agreement may be modified, waived, or discharged following the Effective
Date of Termination unless such modification, waiver, or discharge is agreed to
in writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors.

11.6 Effect of Agreement. This Agreement shall completely supersede and replace
any and all portions of any contracts, plans, provisions, or practices
pertaining to severance entitlements owing to the Executive from the Company
other than the CIC Agreement, and is in lieu of any notice requirement, policy,
or practice. Without limiting the generality of the preceding sentence, the
Executive’s potential rights to severance pay, benefits, and notice under the
Weyerhaeuser Company the Executive Severance Agreement (Tier I) dated January 1,
2007 (the “2007 Agreement”) shall be completely replaced and superseded by this
Agreement and the 2007 Agreement shall be of no further force and effect. As
such, the Severance Benefits described herein shall serve as the Executive’s
sole recourse with respect to termination of employment by the Company other
than a termination that entitles the Executive to severance benefits under the
terms of the CIC Agreement. In addition, Severance Benefits shall not be counted
as “compensation,” or any equivalent term, for purposes of determining benefits
under other agreements, plans, provisions, or practices owing to the Executive
from the Company, except to the extent expressly provided therein. Except as
otherwise specifically provided for in this Agreement, the Executive’s rights
under all such agreements, plans, provisions, and practices continue to be
subject to the respective terms and conditions thereof.

11.7 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Washington shall be the controlling law in all
matters relating to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
appearing below.

 

Weyerhaeuser Company

    Executive

By:

 

 

    By:  

 

Its:

 

 

    Name:  

 

Date:

 

 

    Date:  

 

 

- 8 -



--------------------------------------------------------------------------------

Severance Tier I US

 

ANNEX A

NON-COMPETITION AND RELEASE AGREEMENT

FOR THE EXECUTIVE SEVERANCE AGREEMENT (TIER I)

 

1. Parties.

The parties to this Non-Competition and Release Agreement are NAME (“the
Executive”), and WEYERHAEUSER COMPANY, a Washington corporation, and all
successors thereto (“Company”).

 

2. Date.

The date of this Non-Competition and Release Agreement (this “Release
Agreement”) is MONTH DAY, YEAR (DATE DELIVERED TO EXECUTIVE) (the “Date of this
Agreement”).

 

3. Recitals.

Executive’s employment with Company is ending. Executive is a participant in the
Weyerhaeuser Company Executive Severance Agreement (Tier I) (“Severance
Agreement”) and is eligible for Severance Benefits under the Severance Agreement
on condition Executive executes a non-competition and release agreement. This
Release Agreement sets forth the terms of Executive’s severance from Company.

 

4. Defined Terms.

When defined terms from the Severance Agreement are used herein, they shall have
the same definitions as provided in Article 2 of the Severance Agreement.

 

5. Termination of Employment.

(NOTE: This Section 5 may be different depending on what arrangements are made
with Executive about running out vacation or being paid for unused earned
vacation.)

Effective MONTH DAY, YEAR, Executive’s employment with Company shall terminate
(“Termination Date”). Executive’s last day at work shall be MONTH DAY, YEAR,
after which Employee will be on paid vacation through the Termination Date.
Executive shall resign all positions with Company, whether as an officer,
employee, or agent, in each case effective on the Termination Date.

 

6. Payments.

Upon expiration of the Revocation Period, defined below, without exercise of the
right to revoke, Executive shall receive or be entitled to receive the Severance
Benefits and other payments to the extent set forth in the Severance Agreement,
including, but not limited to, the forfeiture provisions of Section 6.3 thereof.

 

A-1



--------------------------------------------------------------------------------

Severance Tier I US

 

7. Release.

Executive hereby releases Company, and all successors, subsidiaries, and
affiliates of Company, and all officers, directors, employees, agents, and
shareholders of Company, and each of them, from any and all claims, liability,
demands, rights, damages, costs, attorneys’ fees, and expenses of whatever
nature that exist as of the date of execution of this Release Agreement, whether
known or unknown, foreseen or unforeseen, asserted or unasserted, including, but
not limited to, all claims arising out of Executive’s employment and/or
Executive’s termination from employment, and including all claims arising out of
applicable state and federal laws, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, state and federal Family
Leave Acts, and any other applicable tort, contract, or other common law
theories; provided, however, that this release shall not extend to any
compensatory payments or other benefits due to Executive following the
expiration of the Revocation Period pursuant to the terms and conditions of any
applicable benefit plans, programs and agreements maintained by Company for the
benefit of Executive or to which Company and Executive are parties.

 

8. Confidentiality Agreement.

8.1 Company’s Confidential Information. During the course of performing
Executive’s duties as a Company employee, Executive was exposed to and acquired
Company’s Confidential Information. As used herein, “Confidential Information”
refers to any and all information of a confidential, proprietary, or trade
secret nature that is maintained in confidence by Company for the protection of
its business. Confidential Information includes, but is not limited to,
Company’s information about or related to (i) any current or planned products,
(ii) research and development or investigations related to prospective products,
(iii) proprietary software and systems, (iv) suppliers or customers, (v) cost
information, profits, sales information, and accounting and unpublished
financial information, (vi) business and marketing plans and methods, and
(vii) any other information not generally known to the public that, if misused
or disclosed to a competitor, could reasonably be expected to adversely affect
the Company.

8.2 Nondisclosure of Confidential Information. Executive acknowledges that the
Confidential Information is a special, valuable, and unique asset of Company.
Executive agrees to keep in confidence and trust all Confidential Information
for so long as such information (i) is not generally known to the public or to
persons outside Company who could obtain economic value from its use and (ii) is
subject to efforts by Company that are reasonable under the circumstances to
maintain its secrecy. Executive agrees that Executive will not directly or
indirectly use the Confidential Information for the benefit of Executive or any
other person or entity.

 

9. Nonsolicitation.

9.1 Nonsolicitation of Employees. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any employee of Company, any successor
corporation, or a subsidiary of Company to work for Executive or any competing
company or competing business organization.

 

A-2



--------------------------------------------------------------------------------

Severance Tier I US

 

9.2 Nonsolicitation of Customers and Vendors. Executive agrees that for a period
of two (2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any customer, vendor, or supplier of
Company to end its relationship with Company and/or conduct business with
Executive or any entity in which Executive has a financial interest.

 

10. Non-competition.

Executive agrees that for a period of one (1) year following the Termination
Date, Executive shall not directly or indirectly, whether as an employee,
officer, director, shareholder, agent, or consultant, engage or participate in
any business that competes with Company, provided that nothing in this
Section 10 shall preclude Executive from (i) performing any services on behalf
of an investment banking, commercial banking, auditing, or consulting firm or
(ii) investing five percent (5%) or less in the common stock of any publicly
traded company, provided such investment does not give Executive the right or
ability to control or influence the policy decisions of any competing business.

 

11. Review and Rescission Rights.

Executive has forty-five (45) days from the Date of this Agreement (the “Review
Period”) within which to decide whether to sign this Release Agreement. If
Executive signs this Release Agreement, Executive may revoke this Release
Agreement if, within seven (7) days after signing (the “Revocation Period”),
Executive delivers notice in writing to an Executive Compensation Manager of
Company.

This Release Agreement will not become effective, and the Severance Benefits
dependent on the execution of this Release Agreement will not become payable,
until this Release Agreement is signed, the Revocation Period expires, and
Executive has not exercised the right to revoke this Release Agreement.

Executive may sign this Release Agreement prior to the end of the forty-five
(45) day Review Period, thereby commencing the seven (7) day Revocation Period.
Whether Executive decides to sign before the end of the Review Period is
entirely up to Executive.

Executive will receive the same severance payments regardless of when Executive
signs this Release Agreement, as long as Executive signs prior to the end of the
Review Period and does not revoke this Release Agreement.

Executive acknowledges that Executive’s release of rights is in exchange for
Severance Benefits to which Executive otherwise legally would not be entitled.

 

12. Advice of Counsel.

Executive acknowledges that Executive has been advised to consult with an
attorney before signing this Release Agreement.

 

13. Disputes.

Any dispute or claim that arises out of or relates to this Release Agreement
shall be resolved in accordance with the provisions of Article 7 of the
Severance Agreement. Notwithstanding the provisions of this Section 13, any
claim by Company for injunctive relief under the provisions of Section 8, 9, or
10 herein, or any subparts thereof, shall not be subject to the terms of this
Section 13.

 

A-3



--------------------------------------------------------------------------------

Severance Tier I US

 

14. Governing Law.

To the extent not preempted by the laws of the United States, Washington law
governs this Release Agreement, notwithstanding its choice of law rules.

 

15. Entire Agreement.

All of the parties’ agreements, covenants, representations, and warranties,
express or implied, oral or written, concerning the subject matter of this
Release Agreement are contained in this Release Agreement. All prior and
contemporaneous conversations, negotiations, agreements, representations,
covenants, and warranties concerning the subject matter of this Release
Agreement are merged into this Release Agreement. This is an integrated
agreement.

 

16. Miscellaneous.

The benefits and obligations of this Release Agreement shall inure to the
successors and assigns of the parties. The parties acknowledge that the only
consideration for this Release Agreement is the consideration expressly
described herein, that each party fully understands the meaning and intent of
this Release Agreement, that this Release Agreement has been executed
voluntarily, and that the terms of this Release Agreement are contractual.

 

17. Severability.

Executive agrees that each provision in this Release Agreement will be treated
as a separate and independent clause, and the enforceability of any one clause
will in no way impair the enforceability of any of the other clauses in this
Release Agreement. Moreover, if one or more of the provisions contained in this
Release Agreement, whether for the benefit of Executive or Company, are for any
reason held to be excessively broad as to scope, activity, or subject so as to
be unenforceable at law, such provision or provisions will be construed by
limiting and reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it then appears.

 

18. Section and Paragraph Titles.

Section and paragraph titles in this Release Agreement are used for convenience
only and are not intended to and shall not in any way enlarge, define, limit, or
extend the rights or obligations of the parties or affect the interpretation of
this Release Agreement.

 

WEYERHAEUSER COMPANY

     

By:

 

 

    Date:  

 

Title:

 

 

     

[NAME OF EXECUTIVE]

                Date:  

 

 

A-4